                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                         Case No.: 8:18-CR-460-T-02AEP

JOSEPH DAVID CALTAGIRONE
_______________________________/
                    UNOPPOSED MOTION TO MODIFY CONDITIONS
                             OF PRETRIAL RELEASE

       The Defendant, JOSEPH DAVID CALTAGIRONE, by and through undersigned counsel,

moves this Honorable Court for an Order modifying Mr. Caltagirone’s conditions of pretrial

release to include removal of his requirement for home detention restrictions.

       As grounds in support of this motion, Mr. Caltagirone states the following:

       1.       On April 12, 2018, Mr. Caltagirone was charged by Complaint with “Possession of

an unregistered device” and “Unlawful storage of an explosive material” in violation of 26 U.S.C

§ 5861(d) and 18 U.S.C. § 842(j). Doc. 1.

       2.       Mr. Caltagirone made his initial appearance before United States Magistrate Judge

Thomas G. Wilson on April 12, 2018. Mr. Caltagirone was appointed counsel and entered a plea

of not guilty. Docs 4, 5. Mr. Caltagirone’s bond hearing was continued to April 13, 2018, at

which time the court granted pre-trial release, home detention and the installation of an ankle

monitor. Docs. 8, 11, 13. Thus far, he has successfully fulfilled all the conditions of his pre-trial

release.    This Court ordered the removal of Mr. Caltagirone’s ankle monitor, and granted

permission for his attendance at doctor’s visits in previous orders. Docs. 39, 41, 46. Mr.

Caltagirone is still abiding by all other ordered conditions of home detention with an excellent,

unblemished record of compliance.



                                                 1
        3.      Counsel was contacted by United States Probation Officer Karen Frost with a report

and recommendation that Mr. Caltagirone’s release conditions be modified to remove the home

detention restrictions due to his stellar compliance with conditions over the last few months, his

increasing required medical interventions, and his increasing requirements for visits with his

attorney and the government. Ms. Frost has indicated that her strong preference is for Mr.

Caltagirone to be supervised without home detention, to be restored to standard conditions of

release and that she has no official objection to such a request by defense motion. She has

indicated that in her opinion, Mr. Caltagirone does not require the strict supervision that home

detention dictates at this time.

        4.      Undersigned counsel has conferred with Assistant United States Attorney Francis

Murray, who represents the Government on this matter, and he has informed undersigned counsel

that the Government has no objection to the granting of this motion.

        WHEREFORE, the Defendant respectfully moves this Honorable Court for an Order

modifying conditions of pretrial release to include removal of his home detention restrictions.

        DATED this 2nd day of November, 2018

                                                     Respectfully submitted,

                                                     DONNA LEE ELM
                                                     FEDERAL DEFENDER

                                                     /s/ Tamara E. Theiss
                                                     Tamara E. Theiss
                                                     Assistant Federal Public Defender
                                                     Georgia Bar No. 703979
                                                     400 North Tampa Street
                                                     Suite 2700
                                                     Tampa, FL. 33602
                                                     Telephone: 813-228-2715
                                                     Fax: 813-228-2562
                                                     Email: Tamara Theiss@fd.org



                                                2
                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 2nd day of November, 2018 a true and correct copy of

the foregoing was filed with the Clerk of the Court using the CM/ECF system, which will send a

notice of the electronic filing to:

        AUSA Francis D. Murray

                                                  /s/ Tamara E. Theiss
                                                  Tamara E. Theiss
                                                  Assistant Federal Defender




                                              3
